EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrea Pabst on May 5, 2022.

The application has been amended as follows: 
In claim 42, line 1, insert the phrase “linear, branched or star shaped” before the word “polymer”.
Replace the text of claim 52 with the following:
A method of reducing, or preventing inflammation comprising administering an effective amount of a composition comprising a poly(amidoamine) (PAMAM) dendrimer covalently conjugated via terminal functional groups to amino acid linkers,
wherein the terminal functional groups of the dendrimer are selected from the group consisting of amine, carboxylic acid, and hydroxyl groups,
wherein some of the amino acid linkers conjugated to the dendrimer are covalently bound to one chemically reactive group and some of the amino acid linkers are covalently bound to a different chemically reactive group,
wherein each of the chemical reactive groups is conjugated to a drug selected from the group consisting of N-acetyl cysteine, non-steroidal antiinflammatories, and corticosteroids.

In claim 53, line 2, delete “neuroinflammation and/or”.
In claim 54, lines 1 - 2, delete “, or inflammation”.
Replace the text of claim 55 with the following:
A method of reducing or preventing microbial growth in a subject in need thereof comprising administering an effective amount of a composition comprising a poly(amidoamine) (PAMAM) dendrimer covalently conjugated via terminal functional groups to amino acid linkers,
wherein the terminal functional groups of the dendrimer are selected from the group consisting of amine, carboxylic acid, and hydroxyl groups,
wherein some of the amino acid linkers conjugated to the dendrimer are covalently bound to one chemically reactive group and some of the amino acid linkers are covalently bound to a different chemically reactive group, 
wherein each of the chemical reactive groups is conjugated to a drug selected from the group consisting of macrolide antibiotics, tetracyclines, fluoroquinolones, cephalosporins and pharmaceutically acceptable salts thereof.

In claim 56, line 2, replace the phrase “via a route selected from the group consisting of” with the phrase “the composition via”.
In claim 56, line 3, replace “and” with “or”.
In claim 56, line 3, replace “routes” with “route”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the board decision rendered on March 30, 2022 reversing all the rejections of record against the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Rejoinder

Claim 36 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 52 - 56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 12, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618